DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2014/0042293 to Mok et al. (i.e., “Mok” hereinafter).  Referring to claim 1, Mok discloses a foldable device (1), comprising: a flexible display (2) comprising a first part (left), a second part (right), and a third part (2a) disposed between the first part and the second part; a first body (3) configured to support the first part: a second body (4) configured to support the second part and rotate by being synchronized with the first body; a hinge unit (7) configured to connect the first body and the second body to be rotatable based on a first center axis (i.e., at 5) and a second center axis (i.e., at 6), respectively; a supporting member (12) configured to be disposed between the first body and the second body and support the third part (2a) based on the flexible display being unfolded; a first pivot lever (15) and a second pivot lever (16) configured to connect the supporting member, and wherein the first pivot lever (15) and the second pivot lever (16) are configured to pivot from the supporting member (12) while rotating for the first body and the second body to be folded so that form a space (not numbered) for receiving a curved portion of the third part.  See Figs. 1-3 and [0027].


Referring to claim 2, Mok discloses the device as clamed, wherein the first body comprises a first gear (18), and wherein the second body comprises a second gear (19) configured to engage with the first gear.  See the second embodiment of Mok in Figs. 4-7.
Referring to claim 3, Mok discloses the device as clamed, further comprising: a first receiver (13) and a second receiver (14) which are connected with the first pivot lever (15) and the second pivot lever (16) respectively, wherein the first receiver and the second receiver are configured to be pivoted by the first pivot lever and the second pivot lever while rotating for the first body and the second body to be folded, and support the third part.  See figs. 2 and 3 and the corresponding specification.
 Referring to claim 9, Mok discloses the device as clamed, wherein the supporting member (12) is configured to evenly support the third part (2a) in a state of the flexible device being unfolded (Fig. 2), and form a receiving space (not numbered) receiving the third part (2a) with the first pivot lever (15) and the second pivot lever (16) in a state of the flexible display being folded (Fig. 3).



Referring to claim 10, Mok discloses the device as clamed, wherein the first body (3) and the second body (4) further comprise a stopper (13b and 14b) configured to support the first pivot lever (15) and the second pivot lever (16), and wherein the first pivot lever and the second pivot lever are supported by the stopper based on the flexible display being unfolded so that the third part is evenly unfolded.  See Fig. 2 and the corresponding specification.
Referring to claim 11, Mok discloses the device as clamed, wherein the supporting member (12) is configured to support the third part (2a) when the flexible display is folded.  See Fig. 2.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claim 4 includes the specific limitations “the supporting member comprises a slot formed in a horizontal direction toward the first body and the second body, and



wherein the first body and the second body are disposed at one end facing each other and comprise a pair of guide portions configured to be slidingly inserted to the slot.”  These limitations, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.  Claims 5-8 depend, either directly or indirectly, from claim 4 and are therefore allowed for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
February 12, 2022